DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 16, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US 6,332,266 B1).
Regarding claim 1, Park discloses:
A method of manufacturing at least one brazed heat exchanger [3:33-37], comprising the steps of:
a. providing the components for a heat exchanger device [heat exchanger components are at least supplied from elements (300, 87, 500); 3:39-67, 4:1-15 and figure 3]; 
b. assembling the heat exchanger components to form at least one unbrazed heat exchanger core in a core builder machine [apparatus shown in figure 3] on a machine bed [the heat exchangers components are at least assembled by apparatus elements (100, 81) upon conveyor (30)]; 
c. without removing the at least one heat exchanger core from the core builder machine [Note that applicant’s PA Pub paragraph 0020 defines “not removed” as no human intervention necessary and wherein the brazing is performed in-line with the core builder machine.  Thus, since Park uses conveyors (85a, 84) and devices (83, 86) to transfer the unbrazed heat exchanger to the un-shown furnace and the claim does not require that the brazing be performed upon the same machine bed/place as the assembling, this condition is met], at least partially enclosing the at least one heat exchanger core with a brazing tool arrangement adapted to form a chamber around the at least one heat exchanger core comprising means to heat the interior of the chamber [the un-shown furnace inherently partially encloses in order to be able to direct heat to the un-brazed heat exchanger and inherently has a means to heat in order to be a furnace]; 
d. optionally, at least partially evacuating the chamber and/or at least partially filling the chamber with an inert and/or a reactive gas [this option is not taken]; 
e. brazing the at least one heat exchanger core in the chamber to form at least one brazed heat exchanger [3:33-37, 15:24-35].
Regarding claim 4, Park discloses:
wherein the heat exchanger core is not fluxed prior to brazing [Park has no mention of using flux during brazing].
Regarding claims 7 and 16, Park does not explicitly disclose:
wherein the cycle time for the manufacturing the at least one brazed heat exchanger is between 1 and 45 minutes; or
between 5 and 25 minutes.
However, since the Park process is identical to the claimed process it is the examiner’s position that the Park process will achieve any claimed manufacturing time.   
Regarding claim 17, Park discloses:
wherein the components for the heat exchanger device are selected from members of the group consisting of tubes, fins, headers, side supports/members, brackets and mounting components [see figure 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 6,332,266 B1) as applied to claim 1 above, and further in view of Benedictus et al. (US 2005/0079376 A1).
Regarding claim 2, Park does not teach:
wherein the brazing step includes heating the at least one heat exchanger core in the chamber by inductive, radiation and/or conductive heating, typically to a temperature in a range of about 530°C to about 615°C, for a period long enough for melting, wetting and spreading of a filler metal or brazing material joining the various heat exchanger components.
The examiner notes that induction brazing furnaces are well-known in the art since they are readily available for purchase.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known alloy brazing sheet in the Park process, including that of Benedictus, due to sheet properties, brazeability, cost, familiarity, and/or availability.  In doing so one would braze in the taught range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to also use any known brazing furnace, including an induction furnace, minus any unexpected results.  One would have been motivated to use an induction furnace due to the speed and precision of heating.  Note that it also would have been obvious, if not necessary, to one of ordinary skill in the art before the effective filing date of the invention to heat long enough for melting, wetting and spreading of a filler metal/brazing material in order to produce a proper brazement.	
Regarding claim 4, Park does not teach:
wherein the heat exchanger core is not fluxed prior to brazing.
Benedictus teaches fluxless brazing of heat exchangers is an option; 0075.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fluxlessly braze the heat exchanger core because it is a known option, minus any unexpected results. 
Regarding claims 5 and 6, Park does not teach:
wherein at least some of the heat exchanger components are manufactured from aluminum alloy brazing sheet including a core layer clad on one or both sides with a filler alloy, 
wherein the brazing is carried out at temperatures between 570°C and 610°C.
Benedictus teaches an Al alloy brazing sheet wherein the core is an Al-Zn alloy (AA7xxx series), the filler is an AA4xxx series, and the brazing is carried out at 580-600°C for 13-23 minutes and cooled at a rate of 50-70°C/min; 0003, 0086, 0087.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known alloy brazing sheet in the Park method including that of Benedictus due to sheet properties, brazeability, cost, familiarity, and/or availability.  	
Regarding claim 8, Park does not teach:
comprising a step of cooling of the at least one brazed heat exchanger after brazing.
The examiner notes that air cooling is a well-known method of cooling since objects have been cooled in the air since the dawn of manufacturing and/or because air is free and abundant.  
As noted above, Benedictus teaches cooling at a rate of 50-70°C/min; 0003, 0086, 0087.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known cooling method, including air, to achieve this cooling rate, minus any unexpected result.  
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 6,332,266 B1) as applied to claim 1 above, and further in view of Swaney et al. (US 3,747,199).
Regarding claims 3, 4, and 6, Park does not teach:

wherein the heat exchanger core is not fluxed prior to brazing; and
wherein the brazing is carried out at temperatures between 570°C and 610°C.
Swaney teaches a method of fluxless vacuum brazing heat exchangers wherein lubricant is applied to the aluminum parts prior to being assembled, the lubricant is removed prior to brazing by heating the parts in a vacuum, and the aluminum parts are brazed in the vicinity of 1160°F; abstract, 1:44-60, 2:29-33. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Swaney concept of brazing into Park in order to avoid the cleaning phase and flux.  

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
The applicant argues that “the un-shown brazing furnace of Park is not on a same machine bed where the assembly of the heat exchanger takes place.”  However, the claims do not require the assembling and brazing to happen in the same exact spot on the same machine bed.  In light of the specification as noted above the, Park meets the limitations in claim 1 since the furnace is “in-line” with the assembling area and “no human intervention is necessary” for the transfer.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735